Nott, J.
The plaintiff had no cause of action. It was agreed that the note should not be used but by way of indemnity. To authorize its being used, there should have been a manifest danger of sustaining damage by reason of his engagement as surety.
Smith, J.,
of the same opinion. The action was brought too hastily.
Brevard, J.
The plaintiff could not bring suit on this note, con. sistently, with the agreement between him and the defendant, until *194he had sustained an injury by reason of his suretyship. It was intended as counter security. No claim to indemnity could arise until actual damage was suffered. Here it was only threatened, and might never have taken place. »
Gkihke, J., of the same opinion.
Motion granted.